--------------------------------------------------------------------------------

Exhibit 10.3



Rexahn Pharmaceuticals, Inc.
15245 Shady Grove Road, Suite 455
Rockville, MD 20850


Lock-Up Agreement
 
June __, 2020
 
This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) by and
among Rexahn Pharmaceuticals, Inc. (“Parent”), Razor Merger Sub, Inc. (“Merger
Sub”), and Ocuphire Pharma, Inc. (the “Company”), dated as of June 17, 2020.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Merger Agreement.
 
In connection with, and as a material inducement to, each of the parties
entering into the Merger Agreement and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the undersigned, by
executing this Agreement, irrevocably agrees that, without the prior written
consent of Parent, during the period commencing at the Effective Time and
continuing until the end of the Lock-Up Period (as hereinafter defined), the
undersigned will not:  (1) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, make any short sale or otherwise
transfer or dispose of or lend, directly or indirectly, any shares of Parent
Common Stock or any securities convertible into, exercisable or exchangeable for
or that represent the right to receive Parent Common Stock (including without
limitation, Parent Common Stock or such other securities which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the SEC and securities of Parent which may be issued upon
exercise of a stock option, restricted stock unit or warrant) whether now owned
or hereafter acquired (collectively, the “Parent Securities”); (2) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Parent Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Parent Common Stock or such other securities, in cash or otherwise; (3) make any
demand for or exercise any right with respect to, the registration of any Parent
Common Stock or any security convertible into or exercisable or exchangeable for
Parent Common Stock; (4) except for any voting agreement entered into as of the
date hereof by the undersigned with Parent and the Company, grant any proxies or
powers of attorney with respect to any Parent Securities, deposit any Parent
Securities into a voting trust or enter into a voting agreement or similar
arrangement or commitment with respect to any Parent Securities; or (5) publicly
disclose the intention to do any of the foregoing (each of the foregoing
restrictions, the “Lock-Up Restrictions”).
 
Notwithstanding the terms of the foregoing paragraph, the Lock-Up Restrictions
shall automatically terminate and cease to be effective on the date that is
one-hundred and eighty (180) days after the Effective Time.  The period during
which the Lock-Up Restrictions apply to the Parent Securities shall be deemed
the “Lock-Up Period” with respect thereto.
 

--------------------------------------------------------------------------------

The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging in any hedging or other transaction with respect to any
then-subject Parent Securities which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of such Parent Securities
even if such Parent Securities would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Parent Securities or with respect to any security that includes, relates to, or
derives any significant part of its value from such Parent Securities.
 
Notwithstanding the foregoing, the undersigned may transfer any of the Parent
Securities (i) if the undersigned is a natural person, (1) to any person related
to the undersigned by blood or adoption who is an immediate family member (not
more remote than first cousin), or a family member by marriage or domestic
partnership (a “Family Member”), (2) as a bona fide gift or charitable
contribution, (3) to any trust for the direct or indirect benefit of the
undersigned or any Family Member of the undersigned, (4) to the undersigned’s
estate, following the death of the undersigned, by will, intestacy or other
operation of law, (5) by operation of law pursuant to a qualified domestic order
or in connection with a divorce settlement, or (6) to any partnership,
corporation, limited liability company, investment fund or other entity which is
controlled by the undersigned and/or by any Family Member of the undersigned;
(ii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity, (1) to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) as distributions
or dividends of shares of Parent Common Stock or any security convertible into
or exercisable for Parent Common Stock to limited partners, limited liability
company members or stockholders of the undersigned or holders of similar equity
interests in the undersigned, (iii) if the undersigned is a trust, to the
beneficiary of such trust, (iv) to a nominee or custodian of a person or entity
to whom a disposition or transfer would be permissible under above clauses (i)
through (iii), (v) to Parent in a transaction exempt from Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) upon a vesting
event of the Parent Securities or upon the exercise of options or warrants to
purchase Parent Common Stock on a “cashless” or “net exercise” basis or to cover
tax withholding obligations of the undersigned in connection with such vesting
or exercise (but for the avoidance of doubt, excluding all manners of exercise
that would involve a sale in the open market of any securities relating to such
options or warrants, whether to cover the applicable aggregate exercise price,
withholding tax obligations or otherwise), (vi) to Parent in connection with the
termination of employment or other termination of a service provider and
pursuant to agreements in effect as of the Effective Time whereby Parent has the
option to repurchase such shares or securities, (vii) acquired by the
undersigned in open market transactions after the Effective Time, (viii)
pursuant to a bona fide third party tender offer, merger, consolidation or other
similar transaction made to all holders of Parent’s capital stock involving a
change of control of Parent, provided that in the event that such tender offer,
merger, consolidation or other such transaction is not completed, the Parent
Securities shall remain subject to the restrictions contained in this Agreement,
or (ix) pursuant to an order of a court or regulatory agency; provided, in the
case of clauses (i)-(iv), that (A) such transfer shall not involve a disposition
for value and (B) the transferee shall have executed and delivered a Lock-Up
Agreement with terms and in a form substantially identical to this Agreement
with respect to the shares of Parent Common Stock or other securities so
transferred; and provided,  further, in the case of clauses (i)-(vii), no filing
or public announcement under the Exchange Act or otherwise shall be required or
voluntarily made by any person in connection with such transfer.
 
2

--------------------------------------------------------------------------------

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to equity incentive plans existing immediately
following the Effective Time, including the “net” exercise of such options in
accordance with their terms and the surrender of Parent Common Stock in lieu of
payment in cash of the exercise price and any tax withholding obligations due as
a result of such exercise (but for the avoidance of doubt, excluding all manners
of exercise that would involve a sale in the open market of any securities
relating to such options, whether to cover the applicable aggregate exercise
price, withholding tax obligations or otherwise); provided that it shall apply
to any of the Parent Securities issued upon such exercise, (ii) the sale or
transfer of Parent Common Stock in an amount approximately equivalent to satisfy
any income tax liabilities associated with ownership of Parent Securities; or
(iii) the establishment of any contract, instruction or plan (a “Plan”) that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act; provided that (A) such Plan does not provide for the transfer of Parent
Common Stock or any securities convertible into or exercisable or exchangeable
for Parent Common Stock during the Lock-Up Period and (B) no public announcement
or filing with the SEC or other regulatory authority is required or voluntarily
made by or on behalf of the undersigned, Parent or any other person, prior to
the expiration of the Lock-Up Period, in connection with the establishment of
such Plan or any transactions contemplated thereunder.
 
Any attempted transfer in violation of this Agreement will be of no effect and
null and void, regardless of whether the purported transferee has any actual or
constructive knowledge of the transfer restrictions set forth in this Agreement,
and will not be recorded on the share register of Parent.  In furtherance of the
foregoing, the undersigned hereby agrees and consents to the entry of “stop
transfer” instructions with Parent’s transfer agent and registrar relating to
the transfer of the undersigned’s shares of Parent Common Stock in violation of
this Agreement and further agrees that Parent and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Parent Common Stock if such transfer would constitute a violation or breach of
this Agreement.
 
Parent may cause the legend set forth below, or a legend substantially
equivalent thereto, to be placed upon any certificate(s) or other documents,
ledgers or instruments evidencing the undersigned’s ownership of Parent Common
Stock:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement.  All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.
 
3

--------------------------------------------------------------------------------

In the event that any holder of Parent Securities that is subject to a
substantially similar agreement entered into by such holder and that acquired
such Parent Securities as a former securityholder of the Company pursuant to the
Merger Agreement, other than the undersigned, is permitted by Parent to sell or
otherwise transfer or dispose of shares of Parent Common Stock for value other
than as permitted by this or a substantially similar agreement entered into by
such holder, the same percentage of shares of Parent Common Stock held by the
undersigned shall be immediately and fully released on the same terms from any
remaining restrictions set forth herein (the “Pro-Rata Release”). Upon the
release of any Parent Securities from this Agreement, Parent will cooperate with
the undersigned to facilitate the timely preparation and delivery of evidence of
book-entry shares representing the Parent Securities without the restrictive
legend above or the withdrawal of any stop transfer instructions.
 
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement upon the earlier of (i) the expiration of the
Lock-Up Period, and (ii) if the Merger Agreement is terminated prior to the
Effective Time pursuant to its terms, upon the date of such termination.
 
Any and all remedies herein expressly conferred upon Parent and the Company will
be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity, and the exercise by Parent and/or the Company of
any one remedy will not preclude the exercise of any other remedy.  The
undersigned agrees that irreparable damage would occur to Parent and the Company
in the event that any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that Parent and the Company shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which Parent and the Company are entitled at law or in equity, and the
undersigned waives any bond, surety or other security that might be required of
Parent or the Company with respect thereto.
 
This Agreement and any claim, controversy or dispute arising under or related to
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to the conflict of laws principles
thereof.
 
This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of Parent, the Company and the undersigned in respect of the
subject matter hereof and supersedes all prior understandings, agreements or
representations by or among Parent, the Company and the undersigned, written or
oral, to the extent they relate in any way to the subject matter hereof.  This
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.  The
exchange of a fully executed Agreement (in counterparts or otherwise) by the
undersigned by facsimile or electronic transmission in “.pdf” format shall be
sufficient to bind the undersigned to the terms and conditions of this
Agreement.


(Signature Page Follows)


4

--------------------------------------------------------------------------------

The undersigned understands that Parent, Merger Sub and the Company are relying
on this Lock-Up Agreement in entering into the Merger Agreement and proceeding
toward consummation of the transactions contemplated thereby. The undersigned
further understands that this Lock-Up Agreement is irrevocable and shall be
binding upon the undersigned and the heirs, personal representatives, successors
and assigns of the undersigned.



 
Very truly yours,
     
Printed Name of Holder
     
By:
     
Signature
     
Printed Name of Person Signing
(and indicate capacity of person signing if signing
as custodian, trustee, or on behalf of an entity)



[Lock-Up Agreement Signature Page]





--------------------------------------------------------------------------------